On this appeal from a judgment rendered on March 4, 1974 in the Supreme Court, New York County, convicting defendant on his plea of guilty of robbery, first degree, as a class B felony and sentencing him, as a second felony offender to four and one-half to nine years’ imprisonment, to run concurrently with a sentence in Kings County, assigned counsel, after conscientiously examining the record has sought leave to withdraw. The application is supported by a brief pursuant to Anders v California (386 US 738). Counsel has concluded that the record in this case does not reveal any valid appealable issue, and consequently the appeal is frivolous. A copy of the brief has been furnished to defendant and defendant has not chosen to add anything to support his appeal. This court has made a careful review of the record and proceedings in this case, and agrees with counsel for appellant that there are no issues to be raised in the appeal that are not frivolous. Accordingly, the application to withdraw as counsel is granted, and the judgment of conviction is unanimously affirmed. Concur&emdash; Kupferman, J. P., Murphy, Lupiano, Lane and Nunez, JJ.